693 S.W.2d 390 (1985)
Samuel K. SHANNON
v.
The STATE of Texas, Appellee.
No. 846-84.
Court of Criminal Appeals of Texas, En Banc.
January 23, 1985.
John P. Keirnan, Houston, for appellant.
John B. Holmes, Jr., Dist. Atty., Houston, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for aggravated robbery. After the jury found appellant guilty, the court found that appellant had twice previously been convicted of felony offenses. Punishment was assessed at life. Appellant's conviction was affirmed by the Court of Appeals. Shannon v. State, 681 S.W.2d 142 (Tex.App.Houston [14th] 1984).
We agree with the Court of Appeals that appellant's convictions should be affirmed. Accordingly, appellant's petition for discretionary review will be refused. *391 As is true in every case, refusal of discretionary review by this Court does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals.
To prevent any misunderstanding, we take this opportunity to emphasize that the summary refusal of a petition for discretionary review by this Court is of no precedential value. This is true where the petition is refused without opinion, as is the usual practice, as well as where the petition is refused with a brief opinion disavowing the reasoning employed by the Court of Appeals, as in the instant case. The Bench and Bar of the State should not assume that the summary refusal of a petition for discretionary review lends any additional authority to the opinion of the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983); Campbell v. State, 647 S.W.2d 660 (Tex.Cr.App.1983).
Appellant's petition for discretionary review is refused.
CLINTON, J., dissents.
TEAGUE, J., dissents on first ground for review.